           Case 1:19-cv-05354-LGS Document 26 Filed 09/03/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :            9/3/2019
 NATURAL ALTERNATIVES                                         :
 INTERNATIONAL, INC.,                                         :
                                            Plaintiff,        :    19 Civ. 5354 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 VITALIZE LABS, LLC,                                          :
                                            Defendant. X
 -------------------------------------------------------------
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for September 5,

2019;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the September 5, 2019, initial pretrial conference is CANCELLED. If

the parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the provisions

for periodic status letters, and the need for a pre-motion letter to avoid cancellation of the final

conference and setting of a trial date. It is further

        ORDERED that if Defendant(s) seek to file a motion to dismiss, they shall file a pre-

motion letter pursuant to Individual Rules III.A.1 and III.C.2.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: September 3, 2019
       New York, New York
